DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group/Invention I – claims 1-13 (drawn to a tibial implant) in the reply filed on 05 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Applicant’s election of Implant – Species A (tibial implant) in the reply filed on 05 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Applicant’s election of Tibial Implant – Species A (embodied in Figures 1-3) in the reply filed on 05 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 August 2022.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3, 6-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al. (US PG Pub No. 2014/0257507 A1).
Referring to Figures 1, 1A, and 11-16, Wang et al. ‘507 teaches a tibial implant (300A) comprising: 
a tibial plate (312A) sized and shaped for placement on a proximal end of a tibia of a patient, the tibial plate including opposite proximal and distal (314A) surfaces, the distal surface configured to engage the proximal end of the tibia; 
a tibial keel (316A) extending distally from the distal surface of the tibial plate and configured to be inserted into the proximal end of the tibia; and 
at least one anchoring projection (pegs/spikes 330A) extending distally from the distal surface of the tibial plate and configured to be inserted into the proximal end of the tibia.
Regarding claim 2 and claim 3, since the claim language does not recite any particular structure and particular position for the “at least one positioning guide”, therefore the Examiner is broadly interpreting either one of solid strut 326 and/or solid areas 328 to read on said “at least one positioning guide”. According to paragraph [0067] of Wang et al. ‘507, solid strut 326 and/or solid areas 328 act like “positioning guides” since they are used to position and connect with tibial keel 316A. Solid strut 326 and/or solid areas 328 are disposed on the tibial plate (Figure 11).
Regarding claim 6, Wang et al. ‘507 teaches wherein the at least one positioning guide includes a plurality of positioning guides spaced apart from one another (Figure 11 - solid strut 326 and/or solid areas 328 are spaced apart from one another).
Regarding claim 7, Wang et al. ‘507 teaches wherein the distal surface of the tibial plate is porous to enable ingrowth of bone into the tibial plate after the tibial plate is placed on the proximal end of the tibia (Figures 11-13 and paragraphs [0003], [0060], and [0069]).
Regarding claim 8, Wang et al. ‘507 teaches wherein at least a portion (322A) of the tibial keel is porous to enable ingrowth of bone into the tibial keel after the tibial keel is inserted into the proximal end of the tibia (Figures 11-13 and paragraphs [0003], [0060], and [0069]).
Regarding claim 9, Wang et al. ‘507 teaches wherein the at least one anchoring projection has a distal tip (334) and a plurality of ribs extending proximally from the distal tip (Figures 11, 12, 14, and 15).
Regarding claim 10, Wang et al. ‘507 teaches wherein the ribs are circumferentially disposed (e.g., the circumference of the at least one anchoring portion has a plurality of ribs) about the at least one anchoring projection (Figures 11, 12, 14, and 15).
Regarding claim 13, Wang et al. ‘507 teaches wherein the tibial keel curves about a transverse axis of the patient as the tibial keel extends distally from the distal surface of the tibial plate (Figures 1, 1A, 11, 12, and 13).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub No. 2014/0257507 A1) in view of Heldreth et al. (US PG Pub No. 2002/0082607 A1).
Wang et al. ‘507 discloses the invention as claimed, including the tibial plate as having a perimeter edge margin (perimeter between proximal and distal surfaces), except for particularly disclosing the at least one positioning guide as disposed on the perimeter edge margin of the tibial plate, wherein the at least one positioning guide comprises a recess in the tibial plate. 
However, this is already known in the art. For example, Heldreth et al. ‘607 teaches (Figures 1, 2, 15, and 19) a tibial plate (25) comprising at least one positioning guide (recesses 26, 28, 30) disposed on a perimeter edge margin of the tibial plate in order to be engaged by a position verification system (14) to verify the position of the tibial implant relative to the proximal end of the tibia after the tibial implant is placed on the proximal end of the tibia (Figures 1, 2, 15, and 19 and paragraphs [0041], [0042], [0052], [0059]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of at least one positioning guide disposed on the perimeter edge margin of the tibial plate, wherein the at least one positioning guide comprises a recess in the tibial plate, as taught by Heldreth et al. ‘607, with the invention of Wang et al. ‘507, in order to be engaged by a position verification system to verify the position of the tibial implant relative to the proximal end of the tibia after the tibial implant is placed on the proximal end of the tibia.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub No. 2014/0257507 A1) in view of Wright et al. (US PG Pub No. 2019/0298525 A1; cited in Applicant’s IDS).
Wang et al. ‘507 discloses the invention as claimed, except for particularly disclosing wherein at least a portion of each rib curves about a longitudinal axis of the at least one anchoring projection.
However, this is already known in the art. For example, Wright et al. ‘525 teaches (Figures 4 and 6) at least a portion of each rib (430) curves about a longitudinal axis of at least one anchoring projection (fixation peg 410) in order to provide a cutting path into the bone and to reduce bone abrasion and increase hoop stresses in the bone ([0110]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of at least a portion of each rib curves about a longitudinal axis of the at least one anchoring projection, as taught by Wright et al. ‘525, with the invention of Wang et al. ‘507, in order to provide a cutting path into the bone and to reduce bone abrasion and increase hoop stresses in the bone.

13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG Pub No. 2014/0257507 A1) in view of Wright et al. (US PG Pub No. 2019/0298525 A1; cited in Applicant’s IDS).
Wang et al. ‘507 discloses the invention as claimed, except for particularly disclosing wherein the distal tip of the at least one anchoring projection includes a recess.
However, this is already known in the art. For example, Wright et al. ‘525 teaches (Figures 3, 4, and 6) wherein the distal tip of the at least one anchoring projection (fixation pegs 104, 410, and 610) includes a recess (Figures 2 and 3 – recess at distal tip formed by apertures of porous tip; Figure 4 – distal tip is open-ended; Figure 6 – distal tip 690 defines a recess 696) in order to allow bone ingrowth into the at least one anchoring projection ([0098]) and also to help prevent bone abrasion ([0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of wherein the distal tip of the at least one anchoring projection includes a recess, as taught by Wright et al. ‘525, with the invention of Wang et al. ‘507, in order to allow bone ingrowth into the at least one anchoring projection and also to help prevent bone abrasion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774